Case 1:19-cv-04369-PKC-RML Document 5 Filed 08/01/19 Page 1 of 4 PageID #: 12




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------)(
MARIO A. TAPIAS,
                                                                Case No. 19-CV-4369
                                    Plaintiff,

                   -against-                                    ANSWER

ONLINE INFORMATION SERVICES, INC.,

                                    Defendant.

-----------------------------------------------------------)(

                 Defendant, Online Information Services, Inc. ("Defendant"), by its attorneys,

L' Abbate, Balkan, Colavita & Contini, L.L.P., as and for its Answer to the Endorsed Complaint

(the "Endorsed Complaint") of Plaintiff , Mario A. Tapias ("Plaintiff'), sets forth as follows:

                  1.      Denies each and every allegation contained in Plaintiff s Endorsed

Complaint dated July 12,2019.

                        AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                 Plaintiff has failed to state a claim upon which relief can be granted.

                       AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                 Plaintiff s claims are barred, in whole or in part, by the applicable statute of

limitations.

                        AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                 Plaintiffs damages, if any, were sustained from intervening acts of third parties

over whom the Defendant exercises no control.
Case 1:19-cv-04369-PKC-RML Document 5 Filed 08/01/19 Page 2 of 4 PageID #: 13




                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

               The damages purportedly sustained by Plaintiff, as alleged       ill   the Endorsed

Complaint, were caused, in whole or in part, by his own negligence, recklessness, carelessness

and/or culpable conduct of Plaintiff.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

               Defendant is not liable for any alleged violations, which are specifically denied

herein, since it maintained reasonable procedures to assure compliance with the applicable

provisions of the Fair Credit Reporting Act ("FCRA").

                    AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

               Plaintiff has no cause of action under the FCRA since Defendant did not

inaccurately or incompletely report information about Plaintiff.

                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

               Plaintiff's claims are barred in whole or in part since she did not suffer any

damages.

                  AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

               Any violations of the Fair Debt Collection Practices Act alleged by Plaintiff,

which violations are specifically denied by Defendants herein, were not intentional and resulted,

if at all, from a bona fide error notwithstanding the maintenance of procedures reasonably

adapted to avoid any such error.

                    AS AND FOR A NINTH AFFIRMATIVE DEFENSE

               Plaintiff failed to mitigate his alleged damages.




                                               -2-
Case 1:19-cv-04369-PKC-RML Document 5 Filed 08/01/19 Page 3 of 4 PageID #: 14




               WHEREFORE, Defendant demands judgment dismissing the Endorsed

Complaint, together with the costs and disbursements of this action, plus such other and further

relief as this Court may deem just and proper.

Dated: Garden City, New York
       August 1,2019

                                             L'ABBATE, BALKAN, COLAVITA
                                               & CONTINI, L.L.P.




                                                   Matthe~ J. Bizzaro~'Esq.
                                             Attorneys for Defendant
                                             ONLINE INFORMATION SERVICES, INC.
                                             1001 Franklin Avenue
                                             Garden City, NY 11530
                                             (516) 294-8844

TO:    Mario A. Tapias
       304021 st Street, Apt. 407
       Astoria, NY 11102-4455




                                                 -3-
Case 1:19-cv-04369-PKC-RML Document 5 Filed 08/01/19 Page 4 of 4 PageID #: 15




                                         AFFIDAVIT OF SERVICE


STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF NASSAU                   )

       Denise Mitchell, being duly sworn, deposes and says that deponent is not a party to the
within action, is over 18 years of age and resides in Nassau County, New York.

       That on the 1st day of August, 2019, deponent served the within ANSWER upon:

       Mario A. Tapias
       304021 st Street, Apt. 407
       Astoria, NY 11102-4455

the respective party(ies) in this action, at the above addressees) designated by said party(ies) for
that purpose, by depositing same enclosed in a postpaid, properly addressed wrapper, in an
official depository under the exclusive care and custody of the United States Post Office within
the State of New York.




Sworn to before me this
1st day of August, 2019.



~~/~~.~
  Notary Public

             MIRANDA A. JOE
      Notary Public, State of New York
             No.01J06158380
        Qualified in Nassau County
    Commission Expires January 2. 20%
                                  ;-3




                                                 -4-
